Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings are acceptable as formal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the steering column assembly of claim 1; the telescope drive bracket for a steering column assembly of claim 11; nor the method of assembly of a steering column of claim 15, specifically:
Claim 1 requires a telescope drive bracket having a base portion and a pair of arms extending from the base portion, the pair of arms each defining a slot with a respective slot surface, wherein the nut is disposed within the slots in an assembled condition to move the upper jacket in a telescope direction relative to the lower jacket; and a first pair of anti-rotation features disposed on the slot surface of a first arm of the pair of arms.
Claim 11 requires a pair of arms extending from the base portion, the pair of arms each defining a slot with a respective slot surface; a first pair of anti-rotation features disposed on the slot surface of a first arm of the pair of arms; and a second pair of anti-rotation features disposed on the slot surface of a second arm of the pair of arms, wherein each of the first pair and the second pair of anti- rotation features comprises a protrusion extending radially inwardly into the slot away from the slot surface.
Claim 15 requires the steps of:  inserting a nut of a telescope actuator assembly into a slot defined by slot surfaces of a pair of arms of a telescope drive bracket at a first angle; and

rotating the nut within the slot to be disposed in contact with a pair of anti- rotation features formed on each of the slot surfaces to a second angle that is an operating position for the nut, wherein contact with the pair of anti-rotation features constrains rotation of the nut within the slot relative to the telescope drive bracket.
The WO 2017/139627 A1 reference to Palmer et al. shows a steering column which uses a screw and nut to adjust the position of the column in a telescoping manner; the nut 40 of Palmer is shown captured by parallel sides 66 allowing the nut to accept slight misalignment; Palmer et al. does not show the nut being capable of being inserted in the parallel sides and rotated into position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658